


109 HR 5392 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5392
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Baker (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to direct the President to extend the availability of
		  unemployment assistance made available in connection with Hurricane Katrina and
		  Hurricane Rita.
	
	
		1.Extension of unemployment
			 assistanceNotwithstanding any
			 other provision of law, in the case of an individual eligible to receive
			 unemployment assistance under section 410(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a
			 disaster declaration made for Hurricane Katrina or Hurricane Rita on or after
			 August 29, 2005, the President shall make such assistance available for 52
			 weeks after the date of the disaster declaration.
		
